Per Curiam.
Pro se petitioner Bauer seeks leave to proceed in forma pauperis under Rule 39 of this Court. We deny this request as frivolous pursuant to Rule 89.8. Bauer is allowed until November 8, 1999, within which to pay the docketing fees required by Rule 38 and to submit his petition in compliance with this Court’s Rule 33.1. We also direct the Clerk not to accept any farther petitions for certiorari or petitions for extraordinary writs from Bauer in noncriminal matters unless he first pays the docketing fee required by Rule 38 and submits his petitions in compliance with Rule 33.1.
Bauer has repeatedly abused this Court’s certiorari and extraordinary writ processes. On October 4, 1993, we invoked Rule 39.8 to deny Bauer in forma pauperis status with respect to a petition for an extraordinary writ. See In re Bauer, 510 U. S. 807. Prior to the Rule 39.8 denial, Bauer had filed three petitions for certiorari and five petitions for extraordinary writs, all of which were both frivolous and had been denied without recorded dissent. Since the Rule 39.8 denial, Bauer has filed two petitions for certio-rari, both of which were also frivolous and denied without recorded dissent. The instant petition for mandamus thus brings Bauer’s total number of frivolous filings to 12.
*17We enter the order barring prospective filings for the reasons discussed in Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam). Bauer’s abuse of the writ of certiorari and of the extraordinary writs has been in noncriminal cases, and we limit our sanction accordingly. The order therefore will not prevent Bauer from petitioning to challenge criminal sanctions which might be imposed on him. The order will, however, allow this Court to devote its limited resources to the claims of petitioners who have not abused our processes.

It is so ordered.